Citation Nr: 0127392	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  94-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to an increased (compensable) disability 
evaluation for service-connected otitis externa.

2. Entitlement to an increased disability evaluation for 
service-connected hemorrhoids with pruritus ani, currently 
rated as 10 percent disabling. 

3. Entitlement to assignment of a higher disability 
evaluation for service-connected hearing loss, currently 
rated as 10 percent disabling.

4. Entitlement to assignment of a higher disability 
evaluation for service-connected tinnitus, currently rated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 to July 1956 
and from September 1956 to June 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which (in part) continued a 
noncompensable evaluation for service-connected hemorrhoids 
and service-connected otitis externa A notice of disagreement 
was received in October 1993, a statement of the case was 
issued in November 1993, and a substantive appeal was 
received in April 1994.  

In a May 1999 decision, the Board (in part) denied 
entitlement to an increased (compensable) rating for otitis 
externa and assigned a 10 percent rating for hemorrhoids 
after finding that symptoms of burning and itching in the 
rectal area should also be considered.  The veteran appealed 
the May 1999 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2001 Order, 
the Court granted a Joint Motion by VA and the veteran to 
vacate that part of the May 1999 Board decision which had 
denied a compensable rating for otitis externa and denied a 
rating in excess of 10 percent for hemorrhoids.  The 
veteran's appeal as to other issues addressed in the May 1999 
Board decision were dismissed by the Court.  

In an October 2001 Brief, the veteran, through counsel, 
asserted that his service-connected disabilities render him 
unemployable and requested a total disability rating due to 
individual unemployability (TDIU).  The veteran also claimed 
entitlement to service connection for a psychiatric disorder, 
characterized as depression, as secondary to his service-
connected disabilities, and to Meniere's disease, as 
secondary to his service-connected hearing loss.  These 
claims have not yet been considered by the RO.  Therefore, 
the issues of entitlement to TDIU and entitlement to service 
connection for psychiatric disability and for Meniere's 
disease are referred to the RO for development and 
adjudication.  


REMAND

The Joint Motion which was granted by the Court's March 2001 
Order pointed out that a September 1997 VA examination had 
noted that the veteran's otitis disability was inactive.  The 
Court has held that in such a case the examination should be 
conducted during an active stage.  Ardison v. Brown, 6 
Vet.App. 405 (1994).  Under the circumstances, further action 
to afford the veteran such an examination is necessary. 

With regard to the issue of an increased rating for the 
veteran's hemorrhoid disability (now described for rating 
purposes as hemorrhoids with pruritus ani), further 
development is also necessary to ascertain the current 
severity of all symptomatology contemplated by applicable 
Diagnostic Codes.  The Board notes that a contention has also 
been advanced that the severity of this disability has 
recently increased.  Further, additional medical records, 
including any available records from Dr. Raoul Mayer, should 
be obtained and made of record. 

By rating decision in August 2000, the RO granted 
service connection for bilateral hearing loss with a 
noncompensable evaluation, effective from October 27, 1992 
and a 10 percent evaluation, effective from October 15, 1999.  
The RO also granted service connection for tinnitus with a 10 
percent evaluation, effective from October 27, 1992.  In 
March 2001, a notice of disagreement was received to initiate 
an appeal as to these issues.  The RO has not issued a 
statement of the case addressing the veteran's notice of 
disagreement to the evaluations assigned after the grant of 
service connection for bilateral hearing loss and tinnitus.  
38 C.F.R. § 19.26 (2001).  Although the Board in the past has 
referred such matters to the RO for appropriate action, the 
Court has indicated that the proper course of action is to 
remand the matter to the RO.  Manlincon v. West, 12, Vet.App. 
238 (1999).

Accordingly, this case is REMANDED for the following :

1. The RO must review the claims file and 
ensure that all notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations are met.  In this regard, any 
pertinent VA and private medical records 
(not already in the claims file) should 
be obtained and made of record.  The RO 
should also specifically request copies 
of all pertinent records from Dr. Raoul 
Mayer.  

2. The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26 
(2001), including issuance of a statement 
of the case, in response to the March 
2001 notice of disagreement initiating an 
appeal on the issues of entitlement to 
higher evaluations for service-connected 
bilateral hearing loss and tinnitus.  The 
veteran and his representative should be 
notified of the requirement that a timely 
substantive appeal must be received to 
complete the appeal as to those issues. 

3. The RO should arrange for an special 
examination of the veteran by an 
appropriate VA specialist for the purpose 
of ascertaining the current nature and 
extent of severity of the veteran's 
hemorrhoids with associated pruritus ani.  
The claims file must be made available to 
and be reviewed by the examiner in 
connection with the examination.  The 
examiner should note any impairment of 
sphincter control and should 
indicate whether such is related to the 
veteran's service-connected hemorrhoids.  
If any impairment of sphincter control is 
noted, the examiner should indicate to 
what extent and whether such necessitates 
use of a pad.  The examiner should also 
indicate whether the veteran's 
hemorrhoids result in persistent 
bleeding, anemia, fissures, excessive 
redundant tissue, as well as whether the 
hemorrhoids are mild, moderate, large, 
thrombotic and/or irreducible and the 
frequency of recurrences.  The examiner 
should report the extent of exfoliation, 
exudation, and/or itching as a result of 
the veteran's hemorrhoids.

4. With regard to the otitis externa issue, 
the RO should coordinate with the veteran 
to arrange for an special examination 
during an active stage of the service-
connected seborrheic otitis externa.  The 
claims file must be made available to and 
be reviewed by the examiner in connection 
with the examination.  The examiner 
should note the existence, if any, of 
suppuration, aural polyps, swelling, dry 
and scaly skin, serous discharge, and 
itching.  The examiner should also note 
whether frequent and prolonged treatment 
is required for control of the service-
connected seborrheic otitis externa.  

5. The RO should then review the expanded 
record and determine whether increased 
ratings are warranted for the veteran's 
service-connected otitis externa and 
service-connected hemorrhoids with 
pruritus ani.  The RO should take into 
consideration all applicable Diagnostic 
Code for evaluation of these service-
connected conditions, but should avoid 
pyramiding of evaluations.  38 C.F.R. 
§ 4.14 (2001).  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.   

After completion of the above, the case should be returned to 
the Board for appellate review of all issues properly in 
appellate status.  

The veteran is hereby notified that it is his responsibility 
to report for the examinations and that the consequences of 
failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. § 3.655(b) 
(2001).  
The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters 
addressed by the Board in this remand.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



